Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to the amendment filed 3/15/2022.
Claims 1-2, 5, 8-10 are allowed.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Su (Reg. 69761) on 5/16/2022 and a follow up on 5/19/2022.

The application has been amended as follows: 
Please amend the claims filed 3/15/2022 as follows:

	1. (Currently Amended) An information processing apparatus comprising
	a processor configured to:
		provide a setting file for a user to input operation parameters that define a predetermined sequence of a plurality of different processes, wherein the plurality of different processes are respectively performed by a plurality of different applications that operate independently;
		read the setting file to acquire the operation parameters input by the user; and
		implement specific functions by causing the plurality of different applications that operate independently to collaborate to respectively perform the plurality of different processes on a file based on the operation parameters read from the setting file, wherein the plurality of different applications comprise a first application and a second application, wherein the predetermined sequence of the plurality of different processes comprises a second process subsequent to a first process, and wherein the first application performs the first process on the file, and the second application performs the second process subsequent to the first process on the file,
		wherein the plurality of different applications comprise a form digitizing application, a file name assigning application, and a storage application, and
   		wherein the plurality of different processes comprise converting a form into digitalized form data by the form digitizing application, assigning a file name to the digitalized form data by the file name assigning application, and storing the digitalized form data in a storage device with the file name by the storage application.

	2. (Previously Presented) The information processing apparatus according to Claim 1, wherein the operation parameters are setting values input to the file by the user.

	3-4. (Canceled) 

	5. (Currently Amended) A non-transitory computer readable medium storing a program causing a computer to execute a process comprising:
	provide a setting file for a user to input operation parameters that define a predetermined sequence of a plurality of different processes, wherein the plurality of different processes are respectively performed by a plurality of different applications that operate independently;
	read the setting file to acquire the operation parameters input by the user; and
	implementing specific functions by causing the plurality of different applications that operate independently to collaborate to respectively perform the plurality of different processes on a file based on the operation parameters read from the setting file, wherein the plurality of different applications comprise a first application and a second application, wherein the predetermined sequence of the plurality of different processes comprises a second process subsequent to a first process, and wherein the first application performs the first process on the file, and the second application performs the second process subsequent to the first process on the file,
	wherein the plurality of different applications comprise a form digitizing application, a file name assigning application, and a storage application, and
   	wherein the plurality of different processes comprise converting a form into digitalized form data by the form digitizing application, assigning a file name to the digitalized form data by the file name assigning application, and storing the digitalized form data in a storage device with the file name by the storage application.

	6-7. (Canceled) 

	8. (Currently Amended) The information processing apparatus according to claim [[7]] 1,
	wherein the form digitizing application scans the form by using an image forming apparatus to generate the digitalized form data.

	9. (Currently Amended) The information processing apparatus according to claim [[7]] 1,
	wherein the storage application stores the digitalized form data in a predetermined storage area of a server.

	10. (Previously Presented) The information processing apparatus according to claim 9,
	wherein the storage application creates a folder in the predetermined storage area of the server and stores the digitalized form data in the folder.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record failed to teach the interconnectedness of limitations of the independent claims. Specifically, the prior art of record failed to disclose: provide a setting file for a user to input operation parameters that define a predetermined sequence of a plurality of different processes, wherein the plurality of different processes are respectively performed by a plurality of different applications that operate independently; implement specific functions by causing the plurality of different applications that operate independently to collaborate to respectively perform the plurality of different processes on a file based on the operation parameters read from the setting file, wherein the plurality of different applications comprise a first application and a second application, wherein the predetermined sequence of the plurality of different processes comprises a second process subsequent to a first process, and wherein the first application performs the first process on the file, and the second application performs the second process subsequent to the first process on the file, wherein the plurality of different applications comprise a form digitizing application, a file name assigning application, and a storage application, and wherein the plurality of different processes comprise converting a form into digitalized form data by the form digitizing application, assigning a file name to the digitalized form data by the file name assigning application, and storing the digitalized form data in a storage device with the file name by the storage application.
	 Further, the Examiner cannot determine a reasonable motivation in either the prior art or the existing case law to combine the known prior art elements to render the claimed invention. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOWARD CORTES/Primary Examiner, Art Unit 2144